UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


VIRGINIA BAGLEY,                                   §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §           CIVIL ACTION NO. 1:18-CV-580
                                                   §
DOLLAR TREE STORES, INC.,                          §
                                                   §
                Defendant.                         §

                                 MEMORANDUM AND ORDER

         Pending before the court are Defendant Dollar Tree Stores, Inc.’s (“Dollar Tree”) Rule

56 Motion for Summary Judgment (#12) and Plaintiff Virginia Bagley’s Motion to Determine

Applicability of Texas Civil Practice and Remedies Code § 18.001 (#13) and Motion to Extend

the Deadline for Response to Defendant’s Rule 56 Motion for Summary Judgment (#15). Having

considered the pending motions, the submission of the parties, and the applicable law, the court

is of the opinion that § 18.001 applies in federal court, Plaintiff’s Motion to Extend the Deadline

for Response to Defendant’s Rule 56 Motion for Summary Judgment should be granted, and

Dollar Tree’s Motion for Summary Judgment should be denied.

I.       Background

         This cases arises from personal injuries Bagley purportedly suffered after allegedly slipping

and falling in the restroom of a Dollar Tree Store in Beaumont, Texas, on November 27, 2016.

On October 1, 2018, Bagley filed suit against Dollar Tree in the 136th Judicial District Court of

Jefferson County, Texas. Dollar Tree timely removed the action to this court. On September 12,

2019, Dollar Tree filed its motion for summary judgment, contending it is entitled to judgment

as matter of law because Bagley has no evidence to support her claim that Dollar Tree breached
a duty that it owed to her, that she suffered damages, or that her damages were proximately caused

by Dollar Tree’s negligence. On September 20, 2019, Bagley filed her motion to determine the

applicability of Texas Civil Practice and Remedies Code § 18.001, wherein she requests that the

court interpret § 18.001 as a substantive rule of law and, therefore, applicable in this diversity case

because all of her causes of action arise under Texas law. On October 2, 2019, Dollar Tree filed

its response to Bagley’s motion. Bagley’s deadline to file a response to Dollar Tree’s motion for

summary judgment was October 4, 2019. Bagley failed to file a timely response. Instead, on

October 11, 2019, she filed an opposed motion requesting an extension of her deadline to respond.

On October 16, 2019, Bagley filed a substantive response to the motion.

II.    Timeliness of Bagley’s Response

       The United States Court of Appeals for the Fifth Circuit recognizes that under Federal Rule

of Civil Procedure 6(b), district courts have “broad discretion” to extend filing deadlines. United

States ex rel. Long v. GSDMIdea City, L.L.C., 798 F.3d 265, 275-76 (5th Cir. 2015); Hetzel v.

Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995). A district court may for good cause

extend the time “on [a] motion made after the time has expired if the party failed to act because

of excusable neglect.” FED. R .CIV. P. 6(b)(1)(B). To determine whether a party’s neglect was

“excusable,” the court considers the following factors: “(1) the possibility of prejudice to the

other parties; (2) the length of the applicant’s delay and its impact on the proceeding; (3) the

reason for the delay and whether it was within the control of the movant; and (4) whether the

movant has acted in good faith.” Salts v. Epps, 676 F.3d 468, 474 (5th Cir. 2012) (quoting

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 1165); accord In re

Neurology & Neurophysiology Assocs., P.A., 628 F. App’x 248, 251 (5th Cir. 2015).


                                                  2
       Here, aside from not being granted summary judgment by default, Dollar Tree will not be

prejudiced by the court’s consideration of Bagley’s response. Bagley filed her motion for an

extension of time seven days after the response was due and filed her substantive response five

days later. The delay’s impact on the instant proceedings is minimal. Bagley, however, does not

provide a credible explanation for the delay or identify how it was beyond her control.

Nevertheless, it appears she has acted in good faith in attempting to remedy the failure. In sum,

the court finds Bagley’s neglect to be excusable and good cause has been shown for the untimely

filing of Bagley’s response to Dollar Tree’s motion for summary judgment.

III.   Summary Judgment Standard

       A party may move for summary judgment without regard to whether the movant is a

claimant or a defending party. Apache Corp. v. W&T Offshore, Inc., 626 F.3d 789, 794 (5th Cir.

2010); CQ, Inc. v. TXU Mining Co., L.P., 565 F.3d 268, 272 (5th Cir. 2009). Rule 56(a) of the

Federal Rules of Civil Procedure provides that summary judgment shall be granted “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a); see Hefren v. McDermott, Inc., 820 F.3d

767, 771 (5th Cir. 2016). The party seeking summary judgment bears the initial burden of

informing the court of the basis for its motion and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986); Mabry v. Lee Cty., 849 F.3d 232, 234 (5th Cir. 2017); Davis

v. Fort Bend Cty., 765 F.3d 480, 484 (5th Cir. 2014), cert. denied, 135 S. Ct. 2804 (2015); Tech.

Automation Servs. Corp. v. Liberty Surplus Ins. Corp., 673 F.3d 399, 407 (5th Cir. 2012). To


                                                  3
warrant judgment in its favor, the movant “must establish beyond peradventure all of the essential

elements of the claim or defense.” Dewan v. M-I, L.L.C., 858 F.3d 331, 334 (5th Cir. 2017)

(quoting Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)); accord Access Mediquip

L.L.C. v. UnitedHealthcare Ins. Co., 662 F.3d 376, 378 (5th Cir. 2011), cert. denied, 568 U.S.

1194 (2013).

       “A fact issue is material if its resolution could affect the outcome of the action.” Hemphill

v. State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied, 136 S. Ct.

1715 (2016); Tiblier v. Dlabal, 743 F.3d 1004, 1007 (5th Cir. 2014); accord Poole v. City of

Shreveport, 691 F.3d 624, 627 (5th Cir. 2012); Cooper Tire & Rubber Co. v. Farese, 423 F.3d

446, 454 (5th Cir. 2005). “Factual disputes that are irrelevant or unnecessary will not be

counted.” Tiblier, 743 F.3d at 1007 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). “An issue is ‘genuine’ if it is real and substantial, as opposed to merely formal,

pretended, or a sham.” Hudspeth v. City of Shreveport, 270 F. App’x 332, 334 (5th Cir. 2008)

(quoting Bazan ex rel. Bazan v. Hidalgo Cty., 246 F.3d 481, 489 (5th Cir. 2001)). Thus, a

genuine issue of material fact exists “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Hefren, 820 F.3d at 771 (quoting Anderson, 477 U.S. at 248);

Tiblier, 743 F.3d at 1007; accord Haverda v. Hays Cty., 723 F.3d 586, 591 (5th Cir. 2013). The

moving party, however, “need not negate the elements of the nonmovant’s case.” Pioneer Expl.,

L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014); Bayle v. Allstate Ins. Co., 615

F.3d 350, 355 (5th Cir. 2010); Boudreaux, 402 F.3d at 540 (citing Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994)).




                                                 4
       Once a proper motion has been made, the nonmoving party may not rest upon mere

allegations or denials in the pleadings but must present affirmative evidence, setting forth specific

facts, to demonstrate the existence of a genuine issue for trial. Celotex Corp., 477 U.S. at 322

n.3; see Beard v. Banks, 548 U.S. 521, 529 (2006) (quoting FED. R. CIV. P. 56(e)); Distribuidora

Mari Jose, S.A. de C.V. v. Transmaritime, Inc., 738 F.3d 703, 706 (5th Cir. 2013). The court

“should review the record as a whole.” Black v. Pan Am. Labs., LLC, 646 F.3d 254, 273 (5th

Cir. 2011) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)); see

City of Alexandria v. Brown, 740 F.3d 339, 350 (5th Cir. 2014). All the evidence must be

construed in the light most favorable to the nonmoving party, and the court will not weigh the

evidence or evaluate its credibility. Reeves, 530 U.S. at 150; Tiblier, 743 F.3d at 1007; see

Hefren, 820 F.3d at 771. The evidence of the nonmovant is to be believed, with all justifiable

inferences drawn and all reasonable doubts resolved in her favor. Tolan v. Cotton, 572 U.S. 650,

651 (2014) (citing Anderson, 477 U.S. at 255); Hemphill, 805 F.3d at 538; Pioneer Expl., L.L.C.,

767 F.3d at 511.

IV.    Premises Liability

       A suit brought by an invitee against a possessor of land is a simple negligence action.

Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 295 (Tex. 1983); Wilson v. N.W. Tex.

Healthcare Sys., Inc., 576 S.W.3d 844, 849 (Tex. App.—Amarillo 2019, no pet.); Bowman v.

Brookshire Grocery Co., 317 S.W.3d 500, 503 (Tex. App.—Tyler 2010, pet. denied). A

negligence claim consists of four essential elements: (1) a legal duty owed to the plaintiff by the

defendant; (2) a breach of that duty; (3) an actual injury to the plaintiff; and (4) a showing that the

breach was the proximate cause of the injury. Eckhardt v. Qualitest Pharm., Inc., 751 F.3d 674,


                                                  5
681 (5th Cir. 2014) (quoting Kroger Co. v. Elwood, 197 S.W.3d 793, 794 (Tex. 2006)); Espinoza

v. Cargill Meat Sols. Corp., 622 F.3d 432, 443 (5th Cir. 2010); Boudreaux v. Swift Transp. Co.,

402 F.3d 536, 540-41 (5th Cir. 2005); Rodriguez-Escobar v. Goss, 392 S.W.3d 109, 113 (Tex.

2013).

         A.     Duty and Breach

         “Under Texas law, ‘[g]enerally, premises owners . . . have a duty to protect invitees from,

or warn them of, conditions posing unreasonable risks of harm if the owners knew of the

conditions or, in the exercise of reasonable care, should have known of them.’” McCarty v.

Hillstone Rest. Grp., Inc., 864 F.3d 354, 358 (5th Cir. 2017) (quoting Henkel v. Norman, 441

S.W.3d 249, 251 (Tex. 2014)); see Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex.

2002); CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 101 (Tex. 2000). A landowner owes an

invitee a duty to exercise ordinary care to protect the invitee not only from those risks of which

the owner is actually aware, but also those risks which the owner should discover after reasonable

inspection. Henkel, 441 S.W.3d at 251; Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 16

(Tex. 2014); Daenen, 15 S.W.3d at 101; Motel 6 G.P., Inc. v. Lopez, 929 S.W.2d 1, 3 (Tex.

1996); Farrar v. Sabine Mgmt. Corp., 362 S.W.3d 694, 702 (Tex. App.—Houston [1st Dist]

2011, no pet.); Bowman, 317 S.W.3d at 503. Nevertheless, “[t]here is no duty to warn when the

risks are matters ‘within the ordinary knowledge common to the community.’” Hirabayashi v.

N. Main Bar-B-Q, Inc., 977 S.W.2d 704, 707 (Tex. App.—Fort Worth 1998, pet. denied)

(quoting Joseph E. Seagram & Sons, Inc. v. McGuire, 814 S.W.2d 385, 388 (Tex. 1991)); see

Gen. Elec. Co. v. Moritz, 257 S.W.3d 211 (Tex. 2008) (premises owner owes no duty to warn

an independent contractor’s employees of an open and obvious danger). Only concealed hazards


                                                  6
that the landowner knows or should know exist will give rise to a premises owner’s duty to inspect

the premises and warn an invitee of the hazard. Austin v. Kroger Tex., L.P., 465 S.W.3d 193,

201 (Tex. 2015); Coastal Marine Serv. of Tex., Inc. v. Lawrence, 988 S.W.2d 223, 225 (Tex.

1999).

         “[A]n occupier’s liability to an invitee depends on whether he acted reasonably in light of

what he knew or should have known about the risks accompanying a premises condition, not on

whether a specific set of facts or a specific breach of duty is established.” Lopez, 929 S.W.2d at

4 (quoting Corbin, 648 S.W.2d at 295); accord Jefferson Cty. v. Akins, 487 S.W.3d 216, 226

(Tex. App.—Beaumont 2016, pet. denied). “[T]he occurrence of an accident is not of itself

evidence of negligence.” Trejo v. Laredo Nat’l Bank, 185 S.W.3d 43, 48 (Tex. App.—San

Antonio 2005, no pet.); see Farrar, 362 S.W.3d at 707. As with all negligence actions, the

foreseeability of the harmful consequences resulting from the particular conduct is the underlying

basis for liability. Corbin, 648 S.W.2d at 296; Farrar, 362 S.W.3d at 701. “A danger is

foreseeable if the injury is of the type that ‘might reasonably have been anticipated.’” Reliable

Consultants, Inc. v. Jaquez, 25 S.W.3d 336, 343 (Tex. App.—Austin 2000, pet. denied) (quoting

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 551 (Tex. 1985)); Morris v. Tex. Parks &

Wildlife Dep’t, 226 S.W.3d 720, 728 n.8 (Tex. App.—Corpus Christi 2007, no pet.); Tex. Dep’t

of Transp. v. Pate, 170 S.W.3d 840, 848 (Tex. App.—Texarkana 2005, pet. denied).

         Here, Dollar Tree contends that Bagley is unable to adduce any evidence that it breached

a duty owed to her. Particularly, Dollar Tree avers that Bagley cannot present any evidence that

Dollar Tree had notice of a dangerous condition on its premises. In response, Bagley references

her deposition testimony where she states that she slipped and fell as a result of the bathroom floor


                                                  7
being wet and slippery. Bagley also points to her testimony that, after she informed Dollar Tree’s

manager that she had fallen, the manager indicated that, earlier in the day, a customer spilled

laundry detergent in the bathroom and that Dollar Tree staff had been trying to clean it for hours.

Dollar Tree does not contend that Bagley’s testimony, if believed by the jury, would be

insufficient to establish that it breached a duty owed to Bagley. Instead, Dollar Tree objects to

the admissibility of Bagley’s evidence and maintains that, because the evidence is inadmissible,

Bagley has failed to satisfy her burden of establishing a genuine dispute of material fact.

Specifically, Dollar Tree objects to the statement allegedly made by its manager as hearsay and,

therefore, inadmissible. The objection is without basis. The manager’s purported statement is an

admission by a party opponent and excluded from the definition of hearsay. See FED. R. EVID.

801(d)(2). Accordingly, Bagley has satisfied her burden of establishing a genuine issue of material

fact as to the breach of duty element of her claim.

       B.      Causation

       Dollar Tree contends that, without expert testimony, Bagley is unable to establish that its

negligence was the proximate cause of her purported injuries. “Under Texas law, expert

testimony is ‘required when an issue involves matters beyond jurors’ common understanding.’”

Smith v. Chrysler Grp., L.L.C., 909 F.3d 744, 751 (5th Cir. 2018) (quoting Mack Trucks, Inc.

v. Tamez, 206 S.W.3d 572, 583 (Tex. 2006)). “Whether expert testimony is necessary to prove

a matter or theory is a question of law.” Oncor Elec. Delivery Co., LLC v. S. Foods Grp., LLC,

444 S.W.3d 699, 705 (Tex. App.—Dallas 2014). Expert testimony is not required to establish a

causal connection between a slip and fall and medical expenses incurred for the treatment of direct

physical injures resulting from the fall. See Black v. Food Lion, Inc., 171 F.3d 308, 314 (5th Cir.


                                                8
1999) (holding that damages for fibromyalgia allegedly caused by a slip and fall required expert

testimony on causation but damages for direct physical injuries did not); Farrer v. Sabine Mgmt.

Corp., 362 S.W.3d 694, 703-04 (Tex. App.—Houston [1st Dist.] 2011, no pet.); Towers of Town

Lake Condo. Ass’n, Inc. v. Rouhani, 296 S.W.3d 290, 298-99 (Tex. App.—Austin 2009, pet.

denied). Here, Bagley seeks to recover damages resulting from direct physical injuries she

suffered as a result of her allegedly slipping and falling in a Dollar Tree store. Her testimony as

to her injuries is sufficient to create a genuine dispute of material fact as to causation without being

supported by expert testimony.

        C.      Damages

        In its final point, Dollar Tree maintains that Bagley is unable to present competent

summary judgment evidence of her damages. Particularly, Dollar Tree asserts that she is unable

to prove that her medical expenses were reasonable and necessary. In response, Bagley attaches

the billing and medical records from various medical service providers accompanied by affidavits1

compliant with TEX. CIV. PRAC. & REM. CODE § 18.001. Bagley avers that § 18.001 is a

substantive rule of law and, therefore, applicable in federal court. Dollar Tree, however, contends

that § 18.001 is purely procedural and, thus, does not apply in federal court.

        In diversity cases, federal courts generally apply state substantive law and federal

procedural law. See Hanna v. Plumer, 380 U.S. 460, 466-67 (1965); accord Gasperini v. Ctr.

of Humanities, Inc., 518 U.S. 415, 426-27 (1996) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

64, 78 (1938)); DP Sols., Inc. v. Rollins, Inc., 353 F.3d 421, 427 (5th Cir. 2003). “Where the


        1
         The affidavits substantially comply with the form found in TEX. CIV. PRAC. & REM. CODE
§ 18.002 and are sworn to by either a treating physician or a treating physician’s custodian of records.


                                                   9
state rule reflects a substantive state policy not in conflict with the plain meaning of the federal

rule, then the state rule is the rule of decision and should be applied under the terms of the Erie

doctrine.” Exxon Corp. v. Burglin, 42 F.3d 948, 950 (5th Cir. 1995) (citing Alyeska Pipeline Co.

v. Wilderness Soc’y, 421 U.S. 240, 260 n.31 (1975); Powell v. Old S. Life Ins. Co., 780 F.2d

1265, 1267 (5th Cir. 1986)). “The Supreme Court, however, has made clear that Erie and its

progeny do not require the federal court to depart from the Federal Rules of Civil Procedure in

cases where those rules conflict with state law, even if state law is in some sense ‘substantive.’”

Poindexter v. Bonsukan, 145 F. Supp. 2d 800, 803 (E.D. Tex. 2001) (citing Boone v. Knight, 131

F.R.D. 609, 611 (S.D. Ga. 1990)).

        “The law governing what damages are recoverable is substantive, and therefore in a

diversity case state law governs what damages are available for a given claim and the manner in

which those damages must be proved.” Homoki v. Conversion Serv., Inc., 717 F.3d 388, 398 (5th

Cir. 2013). To this end, federal courts “apply federal standards of review to assess the sufficiency

or insufficiency of the evidence in relation to the verdict, but in doing so [courts] refer to state law

for the kind of evidence that must be produced to support a verdict.” McCaig v. Wells Fargo Bank

(Tex.), N.A., 788 F.3d 463, 482 (5th Cir. 2015) (quoting Hamburger v. State Farm Mut. Auto.

Ins. Co., 361 F.3d 875, 884 (5th Cir. 2004)).

        Under Texas law, Section 18.001(b) of the Texas Civil Practice and Remedies Code

provides:

        Unless a controverting affidavit is served as provided by this section, an affidavit
        that the amount a person charged for a service was reasonable at the time and place
        that the service was provided and that the service was necessary is sufficient
        evidence to support a finding of fact by judge or jury that the amount charged was
        reasonable or that the service was necessary. The affidavit is not evidence of and


                                                  10
       does not support a finding of the causation element of the cause of action that is the
       basis for the civil action.

TEX. CIV. PRAC. & REM. CODE § 18.0001(b). The applicability of the statute in federal court was

addressed for the first time in Rahimi v. United States. 474 F. Supp. 2d 825, 829 (N.D. Tex.

2006). There, the court found that § 18.001 “is so bound up or intertwined with a litigant’s

substantive rights, it is appropriate to apply the state law to avoid an inequitable administration

of the law.” Id. Several years after Rahimi was decided, the Texas Supreme Court issued its

opinion in Haygood v. De Escabedo, where the court described § 18.001 as “purely procedural,

providing for the use of affidavits to streamline proof of the reasonableness and necessity of

medical expenses.” 356 S.W.3d 390, 397 (Tex. 2011). Since the decision in Haygood, federal

courts in Texas have been split on the issue of whether § 18.001 is procedural or substantive. See

Grover v. Gov’t Emps. Ins. Co., SA-18-CV-00850-FB, 2019 WL 2329321, at *1 (W.D. Tex. May

31, 2019) (observing the split and holding that the statute is substantive); Baird v. Shagdarsuren,

3:17-CV-2000-B, 2019 WL 2286084, at *2 (N.D. Tex. May 29, 2019) (citing to Haygood and

holding that the statute is procedural); Akpan v. United States, CV H-16-2981, 2018 WL 398229,

at *3 (S.D. Tex. Jan. 12, 2018) (same); Gorman v. ESA Mgmt., LLC, CV 3:17-CV-0792-D, 2018

WL 295793, at *1 (N.D. Tex. Jan. 4, 2018) (substantive); Holland v. United States,

3:14-CV-3780-L, 2016 WL 11605952, at *1 (N.D. Tex. July 21, 2016) (procedural); Cruzata v.

Wal-Mart Stores Tex., LLC, EP-13-CV-00331-FM, 2015 WL 1980719, at *6 (W.D. Tex. May

1, 2015) (substantive).

       The parties, as well as the above referenced courts, focus primarily on § 18.001(b) while

ignoring § 18.001(e), which states that “[a] party intending to controvert a claim reflected by the

affidavit must serve a copy of the counteraffidavit on each other party or the party’s attorney of

                                                11
record.” When the subsections are considered together, however, it is apparent that a plaintiff

may use the affidavit identified in § 18.001(b) to create what could be considered a rebuttable

presumption that her medical expenses were reasonable and necessary. See Gunn v. McCoy, 554

S.W.3d 645, 672 (Tex. 2018) (“Thus, the affidavits are not conclusive; the statute expressly

provides that they can be controverted by competing affidavit.”). “In a civil case, state law

governs the effect of a presumption regarding a claim or defense for which state law supplies the

rule of decision.” FED. R. EVID. 302. Indeed, the United States Court of Appeals for the Fifth

Circuit relied on Rule 302 when it held that a similar Mississippi statute applied in federal court.

See Foradori v. Harris, 523 F.3d 477, 516-19 (5th Cir. 2008) (holding that in a personal injury

action governed by Mississippi law, the plaintiff was entitled to introduce his medical bills through

his testimony, as permitted by MISS. CODE. § 41-9-119, thereby using his medical bills to establish

prima facie evidence and a presumption of reasonable and necessary medical expenses); see MISS.

CODE § 41-9-119 (“Proof that medical, hospital, and doctor bills were paid or incurred because

of any illness, disease, or injury shall be prima facie evidence that such bills so paid or incurred

were necessary and reasonable.”).

       It is worth noting that, prior to Foradori, the Mississippi Supreme Court had expressly

interpreted § 41-9-119 as creating a presumption, while the Texas Supreme Court has not

expressly reached the same conclusion with regard to § 18.001. See 523 F.3d at 518. In 2017,

however, the Texas House of Representatives introduced a bill which would have modified

§ 18.001(b) to provide expressly that it did not create a presumption. TEX. H.B. 2301, 85th Leg.,

R.S. (2017). The bill proposed modifying § 18.001(b) to read as follows:

       Unless a controverting affidavit is served as provided by this section, an affidavit
       that the amount a person charged for a service was reasonable at the time and place

                                                 12
       that the service was provided and that the service was necessary may be admitted
       as [is sufficient] evidence [to support a finding of fact by judge or jury] that the
       amount charged was reasonable or that the service was necessary. The affidavit
       does not create a presumption that the amount charged was reasonable or that the
       service was necessary.

Id. The bill did not pass. While the proposed bill does not necessarily establish that, in its current

form, § 18.001(b) creates a presumption, it certainly supports that notion. Furthermore, the Texas

Legislature’s use of the phrase “sufficient evidence to support a finding of fact” appears to create

a type of presumption. Under Texas law, “[e]vidence which, uncontradicted and unexplained,

would be prima facie evidence of a fact becomes insufficient to raise an issue of fact when the

other facts in evidence conclusively prove that the fact sought to be shown by the prima facie

evidence or presumption of fact does not exist.” Simonds v. Stanolind Oil & Gas Co., 136

S.W.2d 207, 209 (Tex. Comm’n App. 1940). The Texas Supreme Court has described prima

facie evidence as “evidence sufficient as a matter of law to establish a given fact if it is not

rebutted or contradicted.” In re Lipsky, 460 S.W.3d 579, 590 (Tex. 2015). Indeed, the Texas

Supreme Court has expressly stated that § 18.001(b) affidavits can be rebutted. See Gunn, 554

S.W.3d at 672 (“[T]he statute expressly provides that they can be controverted by competing

affidavit.”). Accordingly, § 18.001 provides a mechanism for a plaintiff to create what could be

viewed as a rebuttable presumption that her medical expenses are reasonable and necessary and

is, therefore, applicable pursuant to Federal Rule of Evidence 302.

       Moreover, even if § 18.001 does not create a presumption, traditional Erie analysis

mandates the conclusion that it is a substantive rule of law. “Under Hanna, a federal court sitting

in diversity first must determine whether a Federal Rule directly ‘collides’ with the state law it is

being urged to apply.” Chamberlain v. Giampapa, 210 F.3d 154, 159 (3d Cir. 2000). “[T]he


                                                 13
substantive nature of a state rule is irrelevant if the federal rule ‘occupies [the state rule’s] field

of operation.’” Id. (citing Burlington N. R.R. Co. v. Woods, 480 U.S. 1, 4-5 (1987)). “If the

[federal] rule speaks to the point in dispute and is valid, it is controlling, and no regard need be

paid to contrary state provisions.” Burglin, 42 F.3d at 950. Moreover, the federal rules are not

“to be narrowly construed in order to avoid a ‘direct collision’ with state law”; instead, the rules

should be given their “plain meaning.” Walker v. Armco Steel Corp., 446 U.S. 740, 750 n.9

(1980). Here, Dollar Tree does not identify any federal procedural rule that conflicts with

§ 18.001. Accordingly, the court must turn to the “challenging endeavor” of classifying the

statute as substantive or procedural. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 416

(1996).

          In making this determination, the court must consider the following “touchstones,” none

of which are dispositive: (1) whether application of the statute is outcome determinative; (2)

whether the state rule is “bound up” with state substantive rights and obligations; and (3) the “twin

aims” of Erie. All Plaintiffs v. All Defendants, 645 F.3d 329, 335-36 (5th Cir. 2011); see Hanna,

380 U.S. at 468 (twin aims); Byrd v. Blue Ridge Rural Elec. Coop., Inc., 356 U.S. 525, 538–39

(1958) (bound up); Guaranty Tr. Co. v. New York, 326 U.S. 99, 109 (1945) (outcome

determinative). In Guaranty Tr. Co., the United States Supreme Court held that the operative

consideration is whether it would “significantly affect the result of a litigation for a federal court

to disregard a law of a State that would be controlling in an action upon the same claim by the

same parties in a State court[.]” 326 U.S. at 109. In Byrd, the Court indicated that courts should

also consider whether a state rule is “bound up” with state-secured substantive rights and

obligations. 356 U.S. at 535–38. In Hanna, the Supreme Court instructed courts to look to the


                                                  14
“twin aims” of Erie: “discouragement of forum-shopping and avoidance of inequitable

administration of the laws.” 380 U.S. at 468. The Fifth Circuit has held that these touchstones

are to be considered side-by-side. All Plaintiffs, 645 F.3d at 336.

       Here, the failure to apply § 18.001 would significantly affect the results of this and future

litigation. Indeed, the costs of retaining, deposing, and litigating the qualifications of experts

would render it impracticable for many injured parties to litigate in federal court. Meanwhile, a

similarly injured party would be able to litigate efficiently in state court by relying on § 18.001.

See Rahimi, 474 F. Supp. 2d at 829. At a minimum, § 18.001 is so “‘bound up or intertwined’

with Texas substantive law that federal courts must apply [§] 18.001 to avoid an inequitable

administration of the law.” Grover, 2019 WL 2329321, at *2 (quoting Hanna, 380 U.S. at 468).

Therefore, the application of § 18.001 serves to discourage forum shopping and avoid the

inequitable administration of the law. See Hanna, 380 U.S. at 468. This conclusion is consistent

with Fifth Circuit precedent mandating that “state law governs what damages are available for a

given claim and the manner in which those damages must be proved.” Homoki, 717 F.3d at 398.

       Accordingly, with the exception of the time limits set forth in § 18.001(d)-(i)—which are

clearly procedural—TEX. CIV. PRAC. & REM. CODE § 18.001 applies in this diversity action.

Because § 18.001 applies, Bagley’s deposition testimony in conjunction with the affidavits and

associated billing and medical records attached to Bagley’s response to Dollar Tree’s motion for

summary judgment are sufficient to create a genuine dispute of material fact as to the damage

element of her claim.




                                                15
V.     Conclusion

       Consistent with the foregoing analysis, Dollar Tree’s Motion for Summary Judgment (#12)

is denied and Bagley’s Motion to Determine Applicability of Texas Civil Practice and Remedies

Code § 18.001 (#13) and Motion to Extend the Deadline for Response (#15) are granted.

       SIGNED at Beaumont, Texas, this 2nd day of December, 2019.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                             16
